Citation Nr: 0634352	
Decision Date: 11/07/06    Archive Date: 11/16/06

DOCKET NO.  04-10 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a bilateral eye 
disorder claimed as photophobia and/or eye strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1981 to June 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran entitlement to service 
connection for photophobia, also claimed as eye strain.  The 
veteran subsequently initiated and perfected an appeal of 
this determination.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for a bilateral eye 
disorder, claimed as photophobia and/or eye strain.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2006).  

Review of the veteran's service medical records indicates he 
was treated on several occasions during service for 
conjunctivitis of one or both eyes.  Post-service, the 
veteran has been afforded VA general medical examinations in 
April 2001 and April 2002.  However, the only diagnosis made 
subsequent to service has been photophobia, which is an 
"abnormal visual intolerance of light."  See Dorland's 
Illustrated Medical Dictionary 1431 (30th ed. 2003).  VA 
regulations restrict the grant of service connection to 
diseases or injuries within the meaning of applicable 
legislation; certain disabilities, such as refractive errors 
of the eyes, or congenital or developmental defects may not 
be awarded service connection.  See 38 C.F.R. § 3.303(c) 
(2006).  Thus, as it is unclear whether the veteran has 
presented a current diagnosis of a disability for which 
service connection may be awarded, additional development is 
required.  VA is obligated to make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002 & 
Supp. 2005).  VA's duty to assist includes providing a 
medical examination and/or obtaining a medical opinion when 
such an examination becomes necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for a VA medical examination before a 
medical specialist in disorders of the 
eyes.  The veteran's claims folder should 
be sent to the examiner for review in 
conjunction with the examination.  A 
complete examination of the veteran's 
eyes, to include any clinical tests 
considered necessary by the examiner, 
should be conducted.  After fully 
reviewing the record and examining the 
veteran, the examiner should note for the 
record any current eye disabilities 
displayed by the veteran.  The examiner 
should restrict his/her diagnoses to any 
actual diseases or disorders of the eyes, 
as opposed to mere symptoms.  If the 
veteran does not display any current 
disease or injury of the eyes, the 
examiner should so state for the record.  
If photophobia is clinically found, the 
examiner should indicate whether such is a 
symptom of a disorder or an actual 
disorder.  For any eye disability noted, 
the examiner should state whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
such a disability is etiologically related 
to any in-service disease or injury of the 
eyes.  The medical basis for all opinions 
expressed should also be given.  

2.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  

The Board intimates no opinion, either legal or factual, as 
to the ultimate outcome of this case.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



